DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malet et al. (US 2005/0165210).
Regarding Claims 1, 5-7, 9, and 10, Malet teaches copolymers having polyamide blocks and polyether blocks.  The polyether block is PTMG (polytetramethylene glycol) having a number average molecular weight (Mn) of 200-4,000.  The polyamide blocks are formed from a linear, aliphatic, predominantly semicrystalline monomer, and at least one comonomer to reduce crystallinity (Abstract).  This effectively describes a copolymer comprising a rigid, semicrystalline block and a flexible polyether block.
The semicrystalline monomer may be a diamine associated with a diacid (p. 2, [0028]).  Examples of such diamine-diacid pairs include PA-6,12 resulting from condensation of hexamethylenediamine and 1,12-dodecanedioic acid; PA-9,12 resulting from condensation of C9 diamine and 1,12-dodecanedioic acid; PA-10,10 resulting from condensation of C10 diamine and 1,10-decanedioic acid; and PA-10,12 resulting from condensation of C10 diamine and 1,12-dodecanedioic acid (p, 2, [0029]-[0033]).  These diamine-diacid pairs read on the X.X’ portion of the claimed polyamide.
The comonomer may also be a diamine associate with a diacid (p. 2, [0034]).  The diamine is a cyclic diamine such as isophorone diamine (IPD) or bis(p-aminocyclohexyl)methane (PACM 20), and the diacid is preferably a linear aliphatic diacid (p. 2, [0035]).  Examples of comonomer diamine-diacid pairs include IPD and sebacic acid (IPD10); and PACM 20 and C12 diacid (PACM 12) (p. 2, [0036]).  These diamine-diacid pairs read on the Y.Z portion of the claimed polyamide where Y is a cycloaliphatic diamine such as IPD or PACM 20 and Z is an aliphatic dicarboxylic acid such as sebacic acid or dodecanedioic acid.
Regarding Claim 3, the semicrystalline monomer (equivalent to the claimed X.X’) represents at least 70 wt% of the polyamide blocks (p. 2, [0037]), indicating that the comonomer (equivalent to the claimed Y.Z) will be present in amounts of greater than 0 wt% up to 30 wt%.  No other structural elements are required, indicating that the portions of Malet’s polyamide corresponding to the claimed X.X’ and Y.Z will make up 100 wt% of the polyamide blocks.
Regarding Claim 4, the block copolymer includes 10-40 wt% of polyether blocks (p. 3, [0045]), indicating that the polyamide blocks will be present in amounts of 60-90 wt%.
Regarding Claim 8, the polyamide blocks have a Mn of 1000-3000 (p. 3, [0042]) and the polyether blocks have a Mn of 300-1100 (p. 3, [0047]).
Regarding Claim 11, Malet is silent with respect to the physical properties of a polyamide as described above measured under the claimed conditions.  Nevertheless, Malet as applied above is structurally and compositionally identical to the claimed copolymer.  Products of identical chemical compositions cannot have mutually exclusive properties.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of anticipation has been established.  See MPEP 2112.01.  Therefore, the embodiments of Malet applied above will necessarily possess the claimed physical properties.
Regarding Claim 12, Malet’s polyamide may be formed by a 2-step process.  In a first step, polyamide blocks are prepared by condensation of the monomers described above (equivalent to the claimed X, X’, Y, and Z) in the presence of a dicarboxylic acid chain stopper.  In a second step, the polyamide blocks are reacted with the polyether in the presence of a catalyst (p. 3, [0052]).
Regarding Claim 13, the polyamide may also be formed by a 1-step process in which all reactants (i.e. the diacids and diamines corresponding to the claimed X, X’, Y, and Z and the PTMG polyether) are combined and reacted in the presence of a dicarboxylic acid chain stopper and a catalyst (p. 4, [0060]).
Regarding Claims 14 and 15, Malet’s copolymers are transparent (Title) and are used to form articles including sports shoes (Abstract).  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Malet.
Regarding Claim 2, Malet remains as applied to Claim 1 above.  The semicrystalline monomer (equivalent to the claimed X.X’) represents at least 70 wt% of the polyamide blocks (p. 2, [0037]), indicating that the comonomer (equivalent to the claimed Y.Z) will be present in amounts of greater than 0 wt% up to 30 wt%.  This range can be used to calculate a molar ratio of the exemplary monomers disclosed at page 2.  
One X.X’ pair is PA-6,12 derived from hexamethylenediamine and 1,12-dodecanedioic acid (p. 2, [0030]) and one Y.Z pair is derived from IPD and sebacic acid (p. 2, [0036]).  These monomer pairs will contribute individual repeating units X.X’ having a molecular weight of 310 and repeating units Y.Z having a molecular weight of 351.  
Based on these values, when 70 wt% of X.X’ units are present, the X.X’ and Y.Z segments will be included in a molar ratio of approximately 2.63:11.  This ratio will increase as the amount of X.X’ units increases, indicating that Malet teaches toward a X.X’/Y.Z molar ratio which overlaps the claimed range of 5:1 to 25:1.  A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05(I).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT S JONES JR/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        


    
        
            
    

    
        1 70g X.X’ x 1 mol/310g = 0.2258 mol X.X’ units.  30g Y.Z x 1 mol/351g = 0.0855 mol Y.Z units.  0.2258 mol X.X’ units/0.3113 mol total units x 100 = 72.5 mol% X.X’ units and 27.5 mol% Y.Z units, indicative of a 2.63:1 molar ratio.